PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Bhatt, et al.
Application No. 13/836,693
Filed:  March 15, 2013
Attorney Docket No. 107574-MET_000024USCIP
:
:
:            ON PETITION
:
:



This is in response to the “Petition Pursuant to 37 CFR 1.46(b)(2)”, filed July 15, 2021.  

The petition is DISMISSED.

The record reflects on July 15, 2021, applicant filed the instant petition and an executed declaration from inventor Manish Bhatt, and substitute statements under 37 CFR 1.64 for inventors Peter D. Kiernan and Raymond Burton. The substitute statement under 37 CFR 1.64 for inventor Raymond Burton is executed by Jonathan A. Damon, Vice-President of Metropolitan Life Insurance Co. noting the relationship of Metropolitan Life Insurance Co to inventor Burton as “Assignee.” The substitute statement under 37 CFR 1.64 for inventor Peter D. Kiernan is executed by Jonathan A. Damon, Vice-President of Metropolitan Life Insurance Co. noting the relationship of Metropolitan Life Insurance Co. to inventor Peter Kiernan as “Person who otherwise shows a sufficient proprietary interest in the matter […].” 

Petitioner asserts that Metropolitan Life Insurance Co. has sufficient proprietary interest in the matter to execute the substitute statement on behalf of the inventor Peter Kiernan.

Petitioner’s arguments have been considered, but are not persuasive.  To this point, it is noted that 37 CFR 1.63 requires that an oath or declaration be filed for each application and that such declaration be executed by the inventor, or each individual who is a joint inventor.  Where, as in this case, an inventor refuses or cannot be located to sign the declaration under 37 CFR 1.63, 37 CFR 1.64 provides that the applicant under 37 CFR 1.43, 1.45, or 1.46 may execute a substitute statement in lieu of an oath or declaration by the non-signing inventor.

Office records do not reflect that Metropolitan Life Insurance Co. is the applicant under 37 CFR 1.46, for the application.1 As to a patent application filed on, or after September 16, 2012, it is noted that 37 CFR 1.64(a) provides, in pertinent part, that, “[a]n applicant under § 1.43, 1.45, or 1.46 may execute a substitute statement in lieu of an oath or declaration under § 1.63 if the inventor is deceased, is under a legal incapacity, has refused to execute the oath or declaration under § 1.63, or cannot be found or reached after diligent effort.”  It is further noted that Section 604 of the Manual of Patent Examining Procedure (MPEP) explains that the “applicant entities” that may sign a substitute statement on behalf of an inventor when such a statement is permitted and states that such parties include:

(i) the inventor’s legal representative under 37 CFR 1.43, where the inventor is deceased or legally incapacitated; 

(ii) the other joint inventors under 37 CFR 1.45, where the inventor refuses to execute the oath or declaration or cannot be found or reached after diligent effort; 

(iii) an applicant under 37 CFR 1.46 who is the assignee or party to whom the inventor is under an obligation to assign, where the inventor is deceased, legally incapacitated, refuses to execute the oath or declaration, or cannot be found or reached after diligent effort; or 

(iv) an applicant under 37 CFR 1.46 who is a party who otherwise shows a sufficient proprietary interest in the claimed invention under 37 CFR 1.46(b), where the inventor is deceased, legally incapacitated, refuses to sign the declaration or cannot be reached or located after diligent effort.

Accordingly, in the case of an unlocatable or uncooperative inventor, in addition to the submission of a substitute statement, 37 CFR 1.46 and Section 604 of the MPEP cited above make clear that the substitute statement must be executed by the applicant under § 1.43, 1.45, or 1.46.  Where the substitute statement is being executed by a 37 CFR 1.46 applicant that is not the assignee, or party to whom the inventor is under an obligation to assign, the substitute statement must be accompanied by a petition whereby applicant established that applicant otherwise shown proprietary interest in the matter.  

As Metropolitan Life Insurance Co. is not established as the applicant under 37 CFR 1.46, in the application, the applicants under 37 CFR 1.42, are all of the joint inventors.2 Thus, the substitute statements under 37 CFR 1.64, for inventor Peter Kiernan and Burton are required to be executed by all of the remaining joint inventor-applicants. 

In order for Metropolitan Life Insurance Co. to execute the substitute statements under 37 CFR 1.64, Metropolitan Life Insurance must be established as the applicant under 37 CFR 1.46, as set out in 37 CFR 1.46(b)(1) and/or (2), as appropriate. If the purported applicant is a person which otherwise shows sufficient proprietary interest in the matter, the applicant must submit a petition under 37 CFR 1.46(b)(2).3
Correction or change to the applicant is made by filing a request under 37 CFR 1.46(c)(1) or (2). It is noted that the issue fee was paid in this application on July 16, 2021, however. Thus, any request under 37 CFR 1.46(c)(1) or (c)(2) must be filed with a petition under 37 CFR 1.313 to withdraw the application from issue, a Request for Continued Examination under 37 CFR 1.114, with the submission required under 37 CFR 1.114 being the request under 37 CFR 1.46(c)(1) or (2). 

At this juncture, the record does not demonstrate that properly executed declarations under 37 CFR 1.63 or substitute statements under 37 CFR 1.64 were filed for all of the joint inventors prior to the payment of the issue. The application appears to have been abandoned on July 17, 2021, by operation of law, accordingly. Petitioner may consider filing a petition under 37 CFR 1.137(a) to revive the application along with executed declaration under 37 CFR 1.63 for inventors Peter Kiernan and Burton or properly executed substitute statements under 37 CFR 1.64 for the same.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			


By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 It is noted that 37 CFR 1.46 provides:
        
        § 1.46 Application for patent by an assignee, obligated assignee, or a person who otherwise shows sufficient proprietary interest in the matter.
        (a) A person to whom the inventor has assigned or is under an obligation to assign the invention may make an application for patent. A person who otherwise shows sufficient proprietary interest in the matter may make an application for patent on behalf of and as agent for the inventor on proof of the pertinent facts and a showing that such action is appropriate to preserve the rights of the parties.
        
        (b) If an application under 35 U.S.C. 111 is made by a person other than the inventor under paragraph (a) of this section, the application must contain an application data sheet under § 1.76 specifying in the applicant information section (§ 1.76(b)(7)) the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter. If an application entering the national stage under 35 U.S.C. 371, or a nonprovisional international design application, is applied for by a person other than the inventor under paragraph (a) of this section, the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter must have been identified as the applicant for the United States in the international stage of the international application or as the applicant in the publication of the international registration under Hague Agreement Article 10(3).
        
        (1) If the applicant is the assignee or a person to whom the inventor is under an obligation to assign the invention, documentary evidence of ownership (e.g., assignment for an assignee, employment agreement for a person to whom the inventor is under an obligation to assign the invention) should be recorded as provided for in part 3 of this chapter no later than the date the issue fee is paid in the application.
        
        (2) If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including:
        
        (i) The fee set forth in § 1.17(g);
        
        (ii) A showing that such person has sufficient proprietary interest in the matter; and
        
        (iii) A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.
        2 It is noted that Metropolitan Life Insurance Co.is noted as the assignee in this application as to joint inventors Hyman, Kazam, Gregory Kiernan, Tanen, Stone, Byron, Kraff, Benedetto, Bruce, Bhatt, and Burton, but not inventor Peter Kiernan. Metropolitan Life Insurance Co.is not the applicant under 37 CFR 1.46, however. 
        
        3 Office guidance on establishing a proprietary interest is as follows:
        
        A discussion of the evidence necessary for a showing that a person has sufficient proprietary interest in the matter is set forth in MPEP § 409.03(f).
        
        See Changes To Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776 (August 14, 2012).  
        
        The Manual of Patent Examining Procedure (MPEP), Ninth Edition (March 2014), directs a reader of MPEP § 409.03(f) to MPEP § 409.05 for guidance on establishing a proprietary interest in applications filed on or after September 16, 2012.  MPEP § 409.05 states, in pertinent part:
        
        A proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a proprietary interest should be made of record.